FILED
                            NOT FOR PUBLICATION                             SEP 02 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50090

               Plaintiff - Appellee,             D.C. No. 3:14-cr-03059-BEN

 v.
                                                 MEMORANDUM*
ERIK ALTAMIRANO,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Erik Altamirano appeals from the district court’s judgment and challenges

the 18-month sentence imposed following his guilty-plea conviction for

importation of heroin, in violation of 21 U.S.C. §§ 952, 960. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Altamirano contends that the district court applied the wrong legal standard

and considered improper factors when determining whether he was entitled to a

minor role adjustment under U.S.S.G. § 3B1.2(b). We review the district court’s

interpretation of the Sentencing Guidelines de novo. See United States v. Hurtado,

760 F.3d 1065, 1068 (9th Cir. 2014), cert. denied, 135 S. Ct. 1467 (2015). The

district court considered the parties’ arguments and concluded that the record did

not support a finding that Altamirano was entitled to a minor role adjustment. The

court’s rejection of the adjustment was consistent with the guideline and our

precedent. See U.S.S.G. § 3B1.2 cmt. n.3(A) (adjustment available only if

defendant is “substantially less culpable than the average participant”); United

States v. Rosas, 615 F.3d 1058, 1067 (9th Cir. 2010) (defendant’s burden to

establish his entitlement to the adjustment). Finally, the district court was not

required to consider Altamirano’s lack of knowledge of the smuggling enterprise

when determining whether Altamirano played a minor role in the offense. See

U.S.S.G. § 3B1.2 cmt. n.4 (lack of knowledge relevant to minimal participant

adjustment).

      AFFIRMED.




                                           2                                    15-50090